599 So.2d 225 (1992)
Darrell Charles BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 90-841.
District Court of Appeal of Florida, First District.
May 15, 1992.
Kathryn L. Sands of Kathryn L. Sands, P.A., Jacksonville, for appellant.
Robert A. Butterworth, Atty. Gen., and Amelia Beisner and James Rogers, Asst. Attys. Gen., for appellee.
ERVIN, Judge.
Appellee's motion to dismiss is denied, because an issue has been raised as to the legality of appellant's sentence in Bay County Circuit Court Case No. 89-2702, namely the inconsistency between the oral pronouncement and the written sentence. See Pyle v. State, 596 So.2d 744 (Fla. 1st DCA 1992).
Appellant's sentence in Case No. 89-2702 is vacated, because the written sentence (two and one-half years of incarceration followed by two and one-half years of probation) varies from the trial judge's oral sentencing pronouncement (two and one-half years of incarceration followed by *226 three years of probation). The case is therefore remanded with directions to correct the written sentence so as to conform to the oral pronouncement. Timmons v. State, 453 So.2d 143, 144 (Fla. 1st DCA 1984); Collins v. State, 546 So.2d 123, 123 (Fla. 1st DCA 1989); Ferguson v. State, 545 So.2d 505, 505 (Fla. 1st DCA 1989); Camp v. State, 501 So.2d 81, 83 (Fla. 1st DCA 1987).
Appellee's motion to dismiss is DENIED; appellant's sentence in Case No. 89-2702 is VACATED and the case REMANDED for further proceedings consistent with this opinion.
BOOTH and ZEHMER, JJ., concur.